Earl Warren: Number 43, Herbert Brownell Jr., Attorney General of the United States petitioner versus Tom We Shung. Mr. Davis.
Oscar H. Davis: May it please the Court. This is an immigration case from the District of Columbia Circuit and it presents the Court for the seventh time in six years with an issue of whether an immigration order may be reviewed by declaratory judgment or as the Government contends in this case by habeas corpus alone. I said for the seventh time in six years but I hasten to add that it comes up in a new context in this case because the issue here is whether an exclusion order for an acknowledged alien was never been in this country who seeks to enter the country, an exclusion order can be judicially reviewed by declaratory judgment as the District Court of Columbia Circuit held or whether it can be reviewed only in proceedings for habeas corpus as we contend. The background of the case is this, in a -- in a prior case involving this same respondent Tom We Shung in December 1953, three years ago, the Court held per curiam that an exclusion order under the prior Act under the Immigration Act of 1917 up to the time of the 1952 Act could be reviewed judicially only by habeas corpus. In the spring of 1955, I should add in relation to that that the Court had made the same holding in relation to deportation orders under the prior statute in a case called Heikkila against Barber. But then the issue arose under the new Act, the Immigration and Nationality Act of 1952 and it came up first to this Court in a deportation case. In the spring of 1955, in Shaughnessy against Pedreiro, the Court held that the 1952 Act made a difference that under the 1952 Act deportation orders are reviewable by declaratory judgment as well as by habeas corpus. The issue here is whether the same holding should be made as to exclusion orders. The court below and respondent contend that this a case of course of the hide going with the hair that exclusion orders are governed by the same principles as deportation orders and our position is to the contrary. And we think that exclusion orders are different from deportation orders under the 1952 statute for four different reasons. One, that the particular statutory provisions and the general statutory context are different for exclusion as distinguished from deportation. And two, that there is a historic constitutional and legal difference between alien seeking to enter the country and those aliens resident in the country that there was a historic legal and constitutional difference between exclusion and deportation. And third, we suggest that there are -- that the specific legislative history of the 1952 Act dealing with this particular subject is different with respect to exclusion and it was for deportation. Fourth and lastly, we think that the practical considerations which moved the Court in the Pedreiro case to hold that deportation could be reviewable by declaratory judgment do not exist with respect to an alien seeking to enter the country and therefore the result should be different.
John M. Harlan: Could I ask you a practical question at this point?
Oscar H. Davis: Yes, Mr. --
John M. Harlan: What difference does it make to the Government whether these orders are reviewable by habeas corpus or by declaratory judgment? Is there --
Oscar H. Davis: Well --
John M. Harlan: -- a practical difference?
Oscar H. Davis: There is a practical difference. The first is possibly the difference in the scope of review.
John M. Harlan: Perhaps, I ought to ask you was if first of all, is there is a legal difference and also other practical --
Oscar H. Davis: Well, we think there is. If I may recall Mr. Justice Harlan at the argument of the Pedreiro case which I argued, you asked me the same question with relation to deportation.
John M. Harlan: I left with -- left with the impression that there already was one (Inaudible)
Oscar H. Davis: As to deportation, yes. There was no difference because the 1952 statute incorporates in haec verba, the substantial evidence rule at the deportation orders that requires the deportation orders must be based upon substantial prevalent of evidence and we could not. And we cound not end the declaratory judgment statute and Section 10 of the Administrative Procedure Act lay down the same standard for review, substantial evidence. In the light of that we could not say that the scope of review of a deportation order under the 1952 statute would be different in habeas corpus from what it was in declaratory judgment. But I make -- do not make the same concession here. With respect to exclusion, the 1952 statute does not contain anywhere near the same restrictions that it does with respect to deportation. In particular, it does not say that the order has to be based on substantial evidence. And historically, the review of -- by courts of exclusion orders has been -- we think in actual practice narrower in habeas corpus as they've always been reviewed up to now, narrower than it has been in deportation cases. In the very beginning when -- when these issues first arose in the late 1880's and 1890's, the Court said flatly that there would be no review of the facts at all and they adhered to that position even -- even supporting judgments below where the District Court had refused even to -- to admit any facts into evidence at all. All that was submitted was the order of -- of the immigration officer excluding the alien.
Speaker: Well, was it -- was that true when it involved a claim of citizenship?
Oscar H. Davis: No, sir. It -- the claim of citizenship was different. But I point out here that there was no claim of citizenship. This is an alien who claims to be an alien. There is no claim of citizenship. One of my arguments is that if -- if Tom We Shung had claimed to be a citizen under the new Act, Section 360 which is piecemeal reproduced part in the appendix to the Government's brief and part in the appendix to respondent's brief. If Tom We Shung had claimed to be a citizen the 1952 statute made it absolutely clear that he would have to proceed by habeas corpus because the -- that Section 360 says that if a person claims to be an American citizen who is outside the country, he must seek a certificate of identity from the Secretary of State and proceed to this country and then he shall be treated as -- in admission proceedings and the statute says specifically. He can test the order of exclusion by habeas corpus -- habeas corpus and not otherwise. Even if he's in this country, even if he's in the United States, the statute says that he cannot use declaratory judgment proceeding if the issue of his nationality arose in an exclusion proceeding under the 1952 statute or the preceding statute. And so if I may anticipate my arguments somewhat, it is a prime point of our -- of our position here that Congress very specifically in the 1952 statute said as to -- a citizen claimants, people who come from abroad and claim American citizenship they must proceed by habeas corpus. And of course, we draw the corollary that it was highly unlikely that Congress would have provided that -- as to persons who are admitted aliens, acknowledged aliens who make no claim to citizenship that they would have not only a different remedy but two remedies. They would have the declaratory judgment remedy and also the habeas corpus remedy which would be available to them. The court below, the District of Columbia Circuit handle this problem by simply saying that Tom We Shung is -- is an alien. He's not an applicant for citizenship and therefore Section 360, the particular section I've been talking about Mr. Justice Reed didn't apply to him. This is a little reminiscent in our mind of -- of something that Justice Holmes said on Circuit in the Johnson case. He said that the Court shouldn't act, shouldn't tell Congress or legislatures. We know what you are driving after because you didn't say it in express terms in haec verba, we will refuse to apply what you have said. As I said I've anticipated my argument which is in -- in large part based on the fact that as to citizenship claimants coming from abroad or even in this country whose claims for nationality is disputed. They have to go through the rule of habeas corpus and it's unlikely that Congress would provide another remedy, a broader remedy and a duplicate remedy for aliens. But I should like to point out that -- that Tom We Shung is definitely an alien. He applied for admission at San Francisco in November 1947, some nine years ago and this is in part one of the -- the practical differences that the Government sees, Mr. Justice Harlan. There are special reasons why this -- this case has been on litigation for nine years. And one of the reasons is that Congress changed the statute in the middle. But I think it's fair to say that an alien who proceeds by the rule of habeas corpus will have a greater time in litigation than he who proceeds by habeas corpus. Habeas --
Felix Frankfurter: What was the article and what time?
Oscar H. Davis: A greater time in litigation than he who proceeds by habeas corpus. Habeas corpus by the rules of most of the district is required to be heard promptly within five days because it's a great writ which is I think that even under the statute required to be very promptly. It is disposed up promptly. Appeals are expedited. And the whole matter is -- is decided very quickly. Declaratory judgment is an ordinary civil action which goes on the regular roles of the Court, regular calendars and is heard in do course. And in those -- in those districts like the District of Columbia where the -- the District Court is necessarily behind, it will be heard possibly one, two or three years in -- and added number comes up on the calendar. That is a very important difference that there is a speed -- speed and determination of litigation on the habeas corpus which does not generally exist under declaratory judgment. And it's always been stressed by this Court going back again to the early cases that with relation to exclusion, with relations to aliens who -- with aliens who are knocking at our gates, Congress wanted speedy summary determination and they didn't want repeated rehearings.
Felix Frankfurter: I follow -- I follow on that. I was not less clear about this -- my own thought whether in your answer to Justice Harlan which indicated a difference in the scope, in the content that in a substantive relieve that can be got in declaratory judgment as against habeas corpus.
Oscar H. Davis: Well, I think I had not completed my answer to that. I started out to say that in the early years, the Court said there should be no review of the facts at all. There has been some relaxation but I cannot find anywhere in this Court's opinions and with -- but as mattering of suggestions in lower court's opinions that in exclusion, again as distinguished from deportation, the substantial evidence rule applies. That I think remains to be litigated. And if one is to follow above the course of judicial discussion of this -- of this subject plus the deliberate omission by the 1952 statute of the substantial evidence rule with relation to exclusion again is distinguished from deportation.
Felix Frankfurter: What would that -- I assumed you -- you read about it. Would it be different whether it's declaratory judgment or habeas corpus?
Oscar H. Davis: With Section 10 of the Administrative Procedure Act says under the subsection (e) which deals with scope of review that the Court shall reverse an administrative determination which is not supported by substantial evidence. That was one of the reasons which led the Court in the Heikkila case to -- to say that unless Congress gave clear -- clear indication that it wanted substantial evidence it did not fail that habeas corpus could be imposed as the proper remedy. In the 1952 statute, Congress did give as this Court has clear indication with relation to deportation. It did not make the same disposition of exclusion.
Felix Frankfurter: But substantial evidence is of course certainly doesn't mean that there's enough rulings on that observant of the usual exclusionary rules of evidence if they rule on the record.
Oscar H. Davis: That's right. And this --
Felix Frankfurter: So that you may have substantiality and that either without the substantial -- the other types of litigation.
Oscar H. Davis: Well, that maybe true Mr. Justice, but I think the time has not yet come for the Government even to admit that substantial evidence rule applies across the Board in exclusion cases.
Felix Frankfurter: And that's -- and that's why you're here, isn't it?
Oscar H. Davis: Well that --
Oscar H. Davis: As I say Tom We Shung arrived nine years ago and we have been litigating since. He was ordered excluded on the ground that he was not the son of an American citizen as he claimed to be. He claimed to be the blood son of Tom Wing who was an American citizen.
Earl Warren: We'll recess now. Mr. Davis, you may proceed.
Oscar H. Davis: At the outset, I said that the Government feels that there are four differences with respect to reviewability between deportation orders and exclusion orders. First, the particular statutory provisions and their context. Second, the history of exclusion as distinguishing deportation. Third, the specific legislative history of the 1952 statute relating to reviewability. And fourth, the practical considerations. I touched on -- I think all four of those but except possibly this specific legislative history. But if I may I would like to go little further into each of them. First, as to the statutory provisions in the 1952 Act and the statutory context, the provision relating to reviewability or at least the provision on which the Government relied relating to reviewability for deportation order say specifically that the -- it says solely that the order of the Attorney General relating to deportation shall be fine. Now, the provision relating to exclusion is somewhat different. It provides that the order of the special inquiry officer, the lowest administrative official shall be final except it shall enlist it as reverse on appeal to the Attorney General. Now, this difference is not new to the 1952 statute. It came in the beginning of the Immigration Act in the 1890s. As to exclusion, as to admission or exclusion of alien seeking to enter the country, the provision has always been that the decision of the immigration authority at the -- at the post, on appeal shall be final unless reversed on appeal. And the Courts, this Court invoking this provision has made note of the fact in the early cases for instance such as Nishimura Ekiu and Lem Moon Sing, the Court there said Congress provided a method of review. It didn't provide court review. It provided an administrative review on appeal to the Head of the Department. First, it was the Secretary of the Treasury and on the Secretary of Commerce and Labor, Secretary of Labor, and now the Attorney General. Then there are certain exceptions even for appeals to the Attorney General. In certain security cases, the statute gives specific authority to the special inquiry officer to hold the man at the door and provides for the sending up of the case to the Attorney General. In that -- in that case, the statute specifically says that there shall be no appeal to the Attorney General of the decision as to temporary exclusion by the special inquiry officer. There are also special medical cases in which the decision of the local inquiry officer shall be final without appeal to the Attorney General. Thirdly, there are cases in which -- in which Congress has adopted in the 1952 statute a provision specifically saying that the Attorney General can bar alien seeking admission on the basis of confidential information and without a hearing. That is specific in the statute. If you take all these provisions together, it seems unlikely that Congress was intending to expand judicial review for excluded aliens over what had been existent under the statute since the beginning of the immigration and legislation. And that's what we think you have to find in the 1952 statute to - to say that there shall be review by declaratory judgment rather than by habeas corpus. As to deportation, the Court did find it but we think it cannot find it as to exclusion. I've mentioned and I express again because we think it very important the provision of Section 360 which provides the claimants to citizenship must go by the route of habeas corpus. That is very specific. And Congress, we think there made it very clear for a defined reason under the earlier statute, the Nationality Act of 1940, claims to citizenship, both within and without the country could bring a declaratory judgment action against the Secretary of State or the Attorney General or some other official who was denying on the right on the ground that they were not American citizens. And a large number of declaratory judgment actions were brought under that statute. Congress felt that that provision was being misused particularly as a legislative history reveals by Chinese who were claiming a derivative citizenship through the paternity -- alleged paternity of American citizens of Chinese descent. And so on the 1952 Act came to be passed, Congress repealled the old provision for declaratory judgment and established this new provision, Section 360, which provided that for persons within the United States declaratory judgment could continue except -- except if the issue of nationality arose or had arisen in an exclusion proceeding and -- in those circumstances, declaratory judgment could not be used. Also, it provided that –-
Speaker: Is that the 360 (a)?
Oscar H. Davis: 360 (a). Yes, Mr. Justice. And in 360 (c) which is unfortunately not printed in the Government's brief but is printed in the respondent's brief, on Page 3, that Congress provided that if an alien outside the country got a certificate of identity, I mean a citizenship claimant outside the country got a -- a certificate of identity, he could come to the United States and seek admission and that he would be treated as a person seeking admission and the decision by the Attorney General against his claim shall be subject to review by any court of competent jurisdiction and habeas corpus proceedings and not otherwise. There are also other differences in the statute between exclusion and deportation some of which I have mentioned which we think all bind together to indicate that the system of review for deportation was changed but the system of review for exclusion remain what it had historically been since the late 1880s. The hearing procedure is very different as I mentioned before lunch. There is a specific provision for substantial -- for the substantial evidence rule. There are other very specific provisions which the Court considered in the case of Marcello against Bonds. The burden of proof --
Earl Warren: Mr. Davis, I -- I get the distinction very clearly between your exclusion and deportation cases, but I wish I could get as clearly the -- the reason why you object to -- declaratory relief in exclusion cases. In answer to Mr. Justice Harlan's question, the only thing I got out of your answer was that it took more time. Now, what I would -- that maybe enough -- that maybe enough to make a distinction, but what I would like to know from you, is there anything other than the -- the additional time that it will take in that procedure. Is there -- is there any different in the scope of -- of review or relief or anything in expense to the Government or anything that would cost the -- this position on your -- your part to be against to declaratory relief in this -- in this case? I understood that a year or two ago that the -- the Attorney General was in favor of -- of judicial review in these cases.
Oscar H. Davis: Not as to exclusion Mr. Chief --
Earl Warren: Not as to -- not as to (Voice Overlap) --
Oscar H. Davis: That -- that I would try to point out.
Earl Warren: Yes.
Oscar H. Davis: First, I would like to say that probably the -- the major reason why we are in favor of habeas corpus is because we think Congress very deliberately chose that method in the 1952 statute. The legislative history which I shall try to go to in a minute shows very clear statements particularly by Senator McCarran in opposing amendments which would provide for declaratory review of exclusion orders objecting to that. Now, as the Court will recall in the Pedreiro case, the -- that she was on the other foot until the Government tried to explain it in a way. There were certain statements by Senator McCarran and Congressman Walter would certainly could reasonably interpreted as indicating that in their view, declaratory judgment was available for deportation orders. That is not true in relation to exclusion. We think that the -- there are no statements by any sponsor in Congress. We find those statements at all except by opponents who were seeking to have the Bill amended but there certainly no statements by any sponsor in favor of declaratory review for exclusion orders. There are specific statements which are discussed in our brief against that possession saying that it should be limited as it was before to habeas corpus.
Stanley Reed: Didn't you say you were going (Inaudible) the practical standards?
Oscar H. Davis: Yes, well, I just want -- I'm --I'm going on to that Mr. Justice Reed because I want to state that from the -- from our point of view, the major position is that Congress laid down this -- this rule and I'm going on to the -- to the practical differences.
Felix Frankfurter: I'm going to stop you if I may a minute to pass whether in the course of the congressional (Inaudible) in the course of the congressional discussion, you just said they are certain that in light of fact because that discussion of course repeated out as if (Inaudible) but it --
Oscar H. Davis: Yes.
Felix Frankfurter: -- must have been either contemporaneous with or later than some of the decision in the Court of Appeals and the District Courts.
Oscar H. Davis: Well, those --
Felix Frankfurter: Now, if there's any -- or -- was the intention of Congress directed to what the lower court -- Courts of Appeal has been doing.
Oscar H. Davis: The Courts of Appeal had made a holding as to declaratory judgment in deportation cases.
Felix Frankfurter: Not in --
Oscar H. Davis: Not in exclusion cases. In --
Felix Frankfurter: No -- no lower court --
Oscar H. Davis: There had -- there had been no lower Court of Appeals holdings. There had been some District Court cases --
Felix Frankfurter: Now are those -- are those adverted to?
Oscar H. Davis: The -- the Court of Appeals holding deportation cases, I don't recall that they were adverted.
Felix Frankfurter: (Inaudible)
Oscar H. Davis: The lower court --
Felix Frankfurter: That the District -- the District Court --
Oscar H. Davis: I think they were not known.
Felix Frankfurter: Even to the exclusion case.
Oscar H. Davis: They were unreported and they were very scattered, I think here in the District of Columbia. This case may perhaps being one of the few.
Felix Frankfurter: And there's nothing in the reports that explicitly directed itself to the problem?
Oscar H. Davis: Well, there isn't anything in the reports but there is a -- a statement by Senator McCarran which we find very explicit. It's printed in --
Felix Frankfurter: He was in charge of the Bill.
Oscar H. Davis: And he was in charge of the bill. And Senator -- Senator Morse had provided -- proposed an amendment that every person aggrieved by an adverse order in exclusion or deportation may obtain review pursuant to the Declaratory Judgment Act. And Senator McCarran arose in opposition and he said the amendment -- this is in the Government's brief at page 32 and 33, the amendment would accomplish something that has never been done within the history of man by granting a right of review to every person aggrieved by an adverse order in exclusion proceedings. And he went on to oppose --
Felix Frankfurter: What page -- what page is that?
Oscar H. Davis: 32 and 33.
Felix Frankfurter: 33.
Oscar H. Davis: In -- in the Government's brief.
Felix Frankfurter: So, where is that? Where is that?
Oscar H. Davis: 32 and 33.
Felix Frankfurter: 32, but he said, never been aware of that, what you just said.
Oscar H. Davis: It's -- it's my paraphrase of the opening paragraph.
Speaker: It said first all you cannot (Inaudible) man. That's taking in a lot of courage (Inaudible)
Oscar H. Davis: Well, perhaps it is but I think it does indicate that Senator McCarran who was the sponsor of the Bill was opposed to declaratory review for exclusion.
Felix Frankfurter: And (Inaudible) clear to me as it is to you because if the statute is clear, it's the end of the matter. But --
Oscar H. Davis: No, I think it's -- that Senator McCarran's view was clear. I'm not saying that --
Felix Frankfurter: I'm not -- yes, but all I'm saying no to is, your paraphrase (Inaudible) because as the Heikkila opinion shows, I thought that showed, the word review in (Inaudible) It's a word of many faces, isn't it?
Oscar H. Davis: Well, perhaps Mr. Justice, Senator McCarran could have take another view but he did take the view which we think --
Felix Frankfurter: Well, he took the view of opposing the -- what you -- the Morse Amendment.
Oscar H. Davis: That's right. And he opposed it on the ground that it would grant review of exclusion orders.
Felix Frankfurter: What I'm saying is that he was wrong in saying there had been no review of exclusion orders when he was talking.
Oscar H. Davis: Well, he indicated later in other colloquies that there had review by habeas corpus which would continue. But if I may --
Earl Warren: So anything in the committee reports, it would conflict with what Senator McCarran said?
Oscar H. Davis: We think not Mr. Chief Justice. The committee report just says, the only thing that's available is on Page 33 and 34 of the Government's brief and the Conference report, and it says in the very last sentence the safeguard of judicial procedure is afforded the alien in both exclusion and deportation cases. And we think that that is perfectly consistent with the view that the safeguard of judicial procedures afforded the alien in exclusion cases by habeas corpus which it had been for many years and was to continue under the statute.
Felix Frankfurter: Mr. -- Mr. Davis, (Inaudible) elucidation to go on this subject that can save time since your time is running out. If I ask you this specific question, assume that the content of review, using the term in the -- that the judiciary could do something, assuming that the content of review by declaratory judgment is no broader, a coextensive way and these are limited as it would be on the -- as it is on habeas corpus, is there any practical consideration other than the element of speech and expedition? And I join the Chief Justice in saying that -- that's not any (Inaudible) making very relevant in what you say the statute (Inaudible) But is there, forgetting the legislative history, forgetting the reading of the statute, assuming that declaratory judgment doesn't open the door anymore than habeas corpus does. Is there any other practical objection except there's an objection of appropriate speed with disposition of the habeas corpus cases?
Oscar H. Davis: I think --
Felix Frankfurter: Not to just that he (Inaudible) to be dealt with by calendar that amendment.
Oscar H. Davis: But it has not even as to declaratory judgments. And at -- at this point, I would like to say that the Attorney General's proposal though it does suggest declaratory judgment for deportation orders does not make the same suggestion for exclusion but -- but confirms what we believe to -- to be implicit in the 1952 Act. It continues habeas corpus for exclusion. I might also suggest before I answer Mr. Justice Frankfurter's question that the permanent commission, the Commission which President Truman appointed after the passage of the 1952 statute. In its report recommended declaratory judgment for review of deportation orders but it did not recommend declaratory judgment for review of exclusion orders. It said as far as it could tell there had been no problem with -- with the -- the Commission is not aware that the form of the remedy that is habeas corpus has caught any real difficulty with respect to exclusion and it recommended that it be continued as it believed to been embodied in the 1952 statute. We're getting back to what Mr. Justice --
Speaker: A native born American citizen has to have a passport to enter.
Oscar H. Davis: Pardon me?
Speaker: A native born American citizen has to have a passport to enter, doesn't he?
Oscar H. Davis: I think he does today because there are special statutes that are -- that are in existence.
Speaker: Then, his remedy is by --
Oscar H. Davis: If a -- if a native born American citizen from outside the country comes in as an excluded, I think under the -- under the -- the statute as it now exist, he must seek -- he must seek review by habeas corpus on the 360, under the statute as it's now worded.
Hugo L. Black: May I ask you what are the practical consequences between exclusion and deportation?
Oscar H. Davis: Well, one of the practical consequences is --
Hugo L. Black: What are the practical differences?
Oscar H. Davis: Yes, the difference is that exclusion ordinarily not always but ordinarily involves a person who has not yet become a part of the American community just as Tom We Shung here. He was seeking to come to this country because he was the son of an American citizen and the War Brides Act gave him a special non-quota privilege to come in. He had not become part of the American community. He had never been in the United States. So there is no disruption as there was -- as there is in -- in connection with deportation. And as the Court mentioned in -- in your opinion for the Court in the Pedreiro case, there is no disruption of -- of the alien's life in the country by requiring him to seek his review by habeas corpus. He's outside the country. In fact -- unless parole is granted by the immigration authorities as it was granted to the respondent in this case. He must bring his declaratory judgment action from outside the country and -- so he never enters the country and that is in its sense another difference. There were last year a 160,000 aliens who were not admitted, who were refused admission to this country. Most of them did not have formal hearings. I think they're only about between four and two -- 4,000 formal hearings. Most of them came to the borders and were told that they weren't admissible because they didn't have quota of documents and left. Now, it may very well be that if declaratory judgment is instituted, these persons can go to Montreal or to Cuba or back to another country and institute declaratory judgment probably here in the District of Columbia against the Attorney General or the Secretary of State. Now in that case, I don't want to say that the flooding of the courts but I think it's a fact that it must be considered that today in order to seek review, you have to submit to -- to the jurisdiction of the immigration authorities and bring habeas corpus. People who are unwilling to do that, who would seek admission to the country can bring declaratory judgment if the Court of Appeals in this case is sustained. And if I may trespass on the Court --
John M. Harlan: You mean to say as a practical matter, I would think that there will be a tremendous showing of review by the fact that a man has to go to jail in order to get review.
Oscar H. Davis: Well --
John M. Harlan: That may be a practical problem from the point of the immigration authority.
Oscar H. Davis: It -- it's a -- it's a technical --
John M. Harlan: It isn't very appealing from the point of view of due process.
Speaker: (Inaudible)
Oscar H. Davis: He is -- he -- it's -- its also a technical jail because the Immigration Act of 1952 gives the Attorney General the right to grant parole under Section 212 (d) (5) and that has been done in the past and was done in this particular case. So as the Court knows by going back through the -- the decisions, all you need for habeas corpus jurisdiction is the hand of the immigration authority and then parole can be granted or the Court can grant judicial bail as it -- as done in many -- in many times.
Speaker: What is the subject to exclusion, is it custody?
Oscar H. Davis: Well, he is -- in custody if he arrives at the seaports or at the airport. He is not in custody if he arrives at a land border because ordinarily they merely say to them, you are not admissible, go back to Canada or go back to Mexico City. And if I may Mr. Chief Justice --
Hugo L. Black: You didn't -- you didn't give the distinction to the consequences between the exclusion of one who has been living here for years who happen have to go out and come back in a deportation. What's the difference there as consequences?
Oscar H. Davis: Well, the difference is slighter there but I will point out first that this is not such a case. This is a case of an entering immigrant.
Hugo L. Black: (Inaudible)
Oscar H. Davis: Yes, as -- as for one who's been living in the country and then goes abroad, Congress has made the distinction and this Court has upheld it that as Congress has said that on reentry they shall be treated as an immigrant for entering the country.
Hugo L. Black: Now, is that one of the practical difference --
Oscar H. Davis: The practical --
Hugo L. Black: -- of consequences?
Oscar H. Davis: Well, it would depend upon the -- the --
Hugo L. Black: The man has been here 20 years.
Oscar H. Davis: Well, there would be no practical difference as then except for this that a man -- that the man by going abroad would have indicated and going abroad in the knowledge that he might be excluded on coming back would have indicated that unless he have to go abroad for some emergent or overpowering reason that he was willing to take the chance which doesn't occur in deportation when the man is still living in the country and so on.
Hugo L. Black: That's no difference in the consequences, is it?
Oscar H. Davis: Pardon me? That's no difference in the consequence to his family or -- or --
Speaker: To him.
Oscar H. Davis: -- or to him. That's true.
Earl Warren: Mr. Davis I'm afraid our questions prevented you from answering Justice Frankfurter's question. You may take time to do that.
Oscar H. Davis: Thank you Mr. Chief Justice. I -- I was trying to point out that the differences in review between habeas corpus and declaratory judgment are first and I will assume this for your question Mr. Justice, the scope of review. We think there is a different scope of review. Assuming that there is the same scope of review, the difference is the one, the speed of -- of litigation which is important and which the Court had stressed in relation to litigation. I'm in relation to exclusion and which the Congress took some note off in the statute. The third is that there is no disruption of -- of -- except in the case which Mr. Justice Black mentioned. There is no disruption of the home life of the alien seeking admission as there is in relation to deportation, a way the argument which the Court accepted in Pedreiro. The fourth is what -- that it may very well be that aliens who are outside the country and are seeking -- who now go back without seeking review may seek review by bringing declaratory judgment probably in the District of Columbia because that's the only place that would have a venue. Where is now they can do it by seeking custody Mr. Justice Harlan, but it is a technical custody in -- in -- as Mr. Justice Clark pointed out in those cases where they come from the seaport, they are already in custody because all aliens coming into the country who haven't yet been admitted are -- are in custody, so --
Felix Frankfurter: You mean -- I'd like to be (Inaudible) You mean that the declaratory judgment would have to be brought in a district?
Oscar H. Davis: Would have to be --
Felix Frankfurter: Did you say that a declaratory judgment venue --
Oscar H. Davis: Would have to be brought --
Felix Frankfurter: -- in the District?
Oscar H. Davis: Well, that has -- a question not yet been decided.
Felix Frankfurter: Another one.
Oscar H. Davis: But if an alien goes back to Montreal, he presents himself at St.Albans, Vermont and goes back to Montreal. Never having been held in custody there merely told by immigration inspector there that you are -- can't enter because you don't have a quota number. I don't know but I think the safest place to bring the action would be in the District of Columbia because there would be no problem with venue. I -- I don't want to say that that would necessarily be so but that -- that would be a problem.
Felix Frankfurter: And we have to -- in order to allow it in St.Albans, we have to hold whatever the case is does not require that the Commission of (Inaudible)
Oscar H. Davis: That's right.
Speaker: Well, what's the total in custody in St.Albans (Inaudible) follow up by habeas corpus?
Oscar H. Davis: The total custody?
Speaker: You said -- I thought you said --
Oscar H. Davis: Technical custody --
Speaker: All right, technical. What is it that --
Oscar H. Davis: Well, it just that he's in -- they are in the custody of the -- of the immigration officials and then habeas corpus can be brought immediately in the District Court for Vermont for instance. The minute --
Speaker: (Inaudible)
Oscar H. Davis: Ten -- pardon me?
Speaker: Just take administration.
Oscar H. Davis: That's right. That's all that's necessary and that is all that is done. If I may again add something because I'm quite sure that the respondent may mention it? If an alien seeking entry into the country at a land border desires to test his exclusion by habeas corpus, he will be taken into custody to permit him to bring habeas corpus. The Commission of Immigration and Authorization has so ruled. This is not a new practice. It hasn't been followed always but it is not a new practice. And the case of Polymeris against Trudell in 284 U.S.279 which is a Justice Holmes decision, it was a case of a woman and her daughter, Greek citizens, who came to the United States, reentered the United States from Montreal. They came to St.Albans, a land port where they're taken into custody. It is a habeas corpus case. And it is the policy of the immigration service to continue this practice when an alien at a land border indicates that he desires to test his exclusion judicially.
John M. Harlan: (Inaudible)
Oscar H. Davis: I don't think it is a right of review by exclusion Mr. Justice Harlan, but he is entitled to test his -- his right. If he thinks he has a right to enter the -- the country, he has a right to say it to the immigration authorities.
John M. Harlan: It was amendable immigration authorities (Inaudible)
Oscar H. Davis: It's been done for all these years.
John M. Harlan: For declaratory judgment statute.
Oscar H. Davis: Well, it was done before that and I think it's been done since. It hasn't always been followed. I don't want to give you the expression that's always been followed but it has been done.
Felix Frankfurter: Well, you -- you gave figures of the rejection of incoming aliens a minute ago --
Oscar H. Davis: About a hundred in -- hundreds in -- in the fiscal year ended 1956, 168,811 aliens were refused admission.
Felix Frankfurter: How many deportation cases? Do you have the figures?
Oscar H. Davis: How many deportation --
Felix Frankfurter: How many deportation cases?
Oscar H. Davis: Deportation as distinct from --
Felix Frankfurter: Deportation --
Oscar H. Davis: Yes.
Felix Frankfurter: -- in the fiscal year. I mean you (Inaudible)
Oscar H. Davis: I don't have that Mr. Justice, I'll --
Felix Frankfurter: Do you mind (Inaudible)
Oscar H. Davis: Yes. Well, I also -- I looked up in the report of the (Inaudible) Commission that gives the figures for 1949 to 1950 --
Felix Frankfurter: On deportation?
Oscar H. Davis: On deportation. I would give it -- them to you, so it'll give you some idea of the scale. And in the year 1949, there were 20,000. In the year 1950, there were 6600. In the year 1951, there were 13,544.
Felix Frankfurter: How -- how many impressions did we find to that (Inaudible)
Oscar H. Davis: I think possibly it is but I would supply that later figures to you.
Earl Warren: Mr. Davis, you -- you said that Congress had made specific provision for the people who claim citizenship to have the right of habeas corpus and no other relief as they attempted to enter the country. But that -- if the position of the respondent is correct here that it would give this noncitizen a greater right. What I would like to -- by -- by giving them either or both habeas corpus or declaratory relief, what I would like to ask you is this. Can you conceive of any cases where it would be necessary in the case of a noncitizen to have declaratory relief or no relief at all whereas on the other hand perhaps a -- a citizen, a claimant of citizenship would -- would always have habeas corpus open to it? I don't know --
Oscar H. Davis: I can't conceive of any Mr. Chief Justice for this reason that in order to enter the country you have to come to the gates of the country. Once you're at the gates of the country whether it would be at a seaport or an airport or at the land borders as I mentioned a few minutes ago, you can be taking in to custody and so you will be able to secure your judicial review by habeas corpus. I can't conceive of any situation where an alien seeking to enter the country could not get review just as a -- a citizen claimant.
Earl Warren: Yes. Just one more --
Speaker: (Inaudible)
Earl Warren: Oh, pardon me.
Speaker: No, no.
Earl Warren: I was going to say just one more thing. Did you have enough to only to answer Justice Frankfurter or not? We --
Oscar H. Davis: I -- I think I did.
Earl Warren: (Voice Overlap) --
Oscar H. Davis: I think I did.
Earl Warren: Very well.
Speaker: (Voice Overlap) --
Speaker: Do I -- do I understand that -- what -- what about the citizen or noncitizen either who was abroad, far away from the country who -- who wants to know whether he could come in or not?
Oscar H. Davis: Well, that's --
Speaker: (Inaudible)
Oscar H. Davis: That's one thing that Congress is always been dead set against if I may use the cloak of expression. They didn't want review of a consulate determination that so and so was not granted a quota. That is clear in the legislative history, both on the part of Senator McCarran. And I believe though my memory may fail me on the part of Congressman Walter and the others. I think one of the threads that runs through the 1952 statute of the legislative history is that they did not want a person in a foreign country who never came to the gates of the country to be able to get review of a consular refusal or refusal by a letter from the Attorney General or something like that.
Earl Warren: (Inaudible)
Oscar H. Davis: Yes.
Earl Warren: Thank you Mr. Davis. Mr. Reiner.
Andrew Reiner: May it please the Court. The principle question presented here is not as stated by the petitioner as to whether the Immigration and Nationality Act of 1952 authorizes judicial review other than habeas corpus in an exclusion case. But the question, the principal question is whether the Immigration and Nationality Act precludes the use of a declaratory judgment action in an exclusion case. We contend that the court below has correctly followed this Court's decision in Shaughnessy against Pedreiro, 349 U.S.48. Judicial review is not precluded in exclusion cases by the express or the implied language of the Immigration and Nationality Act of 1952. The Administrative Procedure Act, the APA on the other hand requires a specific exemption, an express exemption in order to preclude a judicial review and such express exemption is entirely lacking here. The provisions for administrative finality of exclusion and deportation proceedings utilize the same language and they should be given the same meaning. The pertinent considerations of statutory language and legislative history and practical considerations support the view that the lower court decision should not be disturbed. We also contend that in this case, a status question is presented namely whether Tom We Shung is the son of an American citizen, veteran of the Second World War. And as such status question, it is reviewable under this Court's decisions in Heikkila against Barbers, 345 U.S.229, as a true status question. I would like to come immediately to the heart of the problem and state that in Pedreiro, the Court has decided that the words, the Attorney General's decision is final apply to administrative finality and that it was reviewable, a deportation order was reviewable in a declaratory judgment action. If you will look at Section 236 (c) which deals with exclusion decisions, you will find that the special inquiry officers' order is final except if it's reverse by the -- on appeal to the Attorney General which meant that administratively speaking, the Attorney General's order was final. As a matter of fact in another part of the section, 236 (b), it does refer to the final order of exclusion of the Attorney General. The Administrative Procedures Act which was enacted in 1946 followed a period of about 30 -- 30 years, the 1917 Basic Immigration Act. And during these 30 years, the number of administrative agencies of the Government as our Government's business became more complicated and more complex has increased tremendously a millions of persons in the United States both citizens and aliens had to do business with these administrative agencies. And Congress sort of handed down a new Magna Carta to the people in the United States assuring them fair proceedings before these administrative agencies. And also safeguarding the people against erroneous decisions of these administrative agencies and assuring them that there will be adequate judicial review. Section 10 of the APA very clearly states that except where the statute forbid such judicial review over agency action is relegated to agency discretion that a person who feels that he has been aggrieved or wronged by an agency action has the right to seek a judicial review and it says that this -- the forms of this judicial review maybe declaratory judgment action, maybe an injunction action for mandatory injunction or other or a habeas corpus proceeding. Section 12 of the APA says that any subsequent legislation in order to exempt from Section 10 of the APA, the statute or the agency must expressly do so such expressed preclusion of judicial review of the forms described in Section 10 is not present here. In Pedreiro against Shaughnessy, Mr. Justice Black pointed to the practical difficulties of submitting an alien even the deportation case and it can be taken in an exclusion case to habeas corpus proceeding. And -- and the Court stated in that case, if I may quote, and it would certainly be in keeping -- not be in keeping with either of these Acts, the APA or the 1952 Act to require a person or the deported or I may substitute order of exclusion to go to jail in order to obtain a review by a court because the practical situation here is that respondent, We Shung Tom, has been in the United States for nine years. Out of those nine years, he spent 10 years -- 10 months in detention and for eight years and about three months, he has lived with his father in the United States. And for him to submit now to habeas corpus proceeding would mean according to the Government's brief that he must go to the port of entry in San Francisco, surrender to the Government, go to jail and then take his chances as to whether he can obtain habeas corpus proceeding before the Government deports him. And there are cases on the books where the Government deported persons before they were able to petition for habeas corpus. And then if he is -- successfully in the habeas corpus proceeding then he would have to recross the United States and come back to his father to the East Coast. It would also mean in this case and in similar cases that he would have to hire new counsel on the West Coast who would have to get familiarize himself with the facts of this case and -- and it would mean additional cost to him. I would like to address myself to Mr. Davis' argument that the legislative history of this Act, the 1952 Act supports his contention that this Court must look for something in the statute that is not there, namely that Congress intended that in exclusion cases only habeas corpus proceeding should be available. We deny that the legislative background of a statute should be controlling as against the express language of the statute. We contend that if the words have been interpreted by the Courts to mean one thing, in one section they have to mean the same thing in another section. And in this connection, I would like to point out that in the Pedreiro case, this Court has defined final as meaning administratively final and it meant that judicial finality has not as yet come about and that actions under Section 10 of the Act can be maintained. Now then, if the Court will look at a prior interpretation of such a problem, you will find it in Pampanga Sugar Mills against Trinidad where two sections of the Philippines Administrative Code were considered and the petitioner there claimed that merchant in one section meant something else than merchant in another section. And the Court held that the meaning of the word in one section will be given the same meaning in another section, unless there has been another definition put on it by the legislature. I would like to call your attention also to the fact that this 1952 Act begins with Section 101 which is a section dealing with definitions of words and phrases. And that on certain words that appear in the statute, the Act states for instance that a child means something else in -- under Title 1 and Title 2 of the Act as it means in Title 3 but it does not say so about the word final. I also wish to call to the Court's attention that the legislative history is not in all favorable to the Governments. For instance that very report that Mr. Davis referred to of the conference at the end of -- of various amendments and when the final Bill was shaped stated as follows. "Having extensively considered the problem --
Earl Warren: (Voice Overlap) --
Andrew Reiner: -- of judicial review --
Earl Warren: Is that in your briefs Mr. --
Andrew Reiner: I think it is contained in the brief.
Earl Warren: Do you know where?
Andrew Reiner: Yes,
Earl Warren: So we could follow.
Andrew Reiner: Page 34 on -- on the Government's brief. Yes, thank you very much. Having -- this is -- it begins on Page 33, the end of the page and goes over to Page 34 and it says having extensively considered the problem of judicial review, the (Inaudible) are satisfied that procedures provided in the Bill adapted to the necessities of national security and the protection of economic and social welfare of the citizens of this country remain within the framework and the pattern of the Administrative Procedure Act. The same court of judicial procedure is afforded the alien in both exclusion and the deportation proceeding. They have referred to the Administrative Procedure Act and so did the sponsors of this Bill. Senators McCarran and Walter when amendments were presented, when their -- their Bills were attacked, stated on several occasions that the Administrative Procedure Act remains. As a matter of fact, the same Congressman and Senator were the sponsors of this Administrative Procedure Act. And Mr. Walter spoke very affectionately about the APA and he said, “You will remember the Walter-Logan Act which became the Administrative Procedure Act.” And he says it is very close to my heart that people should have the right of judicial review. The petitioner has given several sections of the law where exemption from this rule of judicial review is accomplished by the 1952 Act. I only have to quote the old maxim that the exception strengthens the rule and that is absolutely so here and very clearly illustrated where Congress wanted to relegate or limit the judicial review to habeas corpus proceeding. They did so in express language. For instance, they did it in Sections 242 (a) and (c). Both these sections refer to the testing of the reasonableness or the detention of the bond. However, you will note that this was very logical because habeas corpus is germane to determining the reasonableness of detention and -- and the release on bond. Again, in Section 360, Section 360 has a history in the 1940 Nationality Act. The 1940 Nationality Act contained the provision Section 503 of that Act which said the persons who claim American citizenship and who are refused a visa or travel documents to the United States. I -- I have to correct that visa. It doesn't apply to one who claims American citizenship. Travel documents, United States passports, (Inaudible) declaratory judgment action. This provision after an experience with it for a while showed that it lead to all kinds of abuse that persons, spurious citizens who really were not citizens of the United States obtain certificates of identities in order to prosecute such declaratory action suits in the United States and then came here and if they lost, well they may have remained in the United States further. And it was because of this reason, this very specific reason that Section 360 (c) was based in the Act and it does not apply to all American citizens. It is not right to say that American citizens have less right than alien's have. That is not true. It only applies to one group of claimed alleged American citizen who obtain certificates of identities and come here then with those certificates of identities and are told when the certificates of identities are issued. Your admission to the United States will depend on whether you are admitted at the port of entry. And these persons are not release but are kept in custody until the decision is made. And then if they're not satisfied with the ruling of the Attorney General then they have this one review here in habeas corpus proceeding. This respondent here came here as an admitted alien and he said, “Admit me to the United States. I am the son of a naturalized American citizen who served in World War II and I'm admissible under this Act.” Of course there are all kinds of difficulties which appeared in some of these Chinese cases where there are no the proof of relationship because they know nothing about making records in China or haven't in the past and I don't think that they do it either at the present time and then these difficulties of identification arise. That is the problem here. Now, this man has been out for eight long years and he would like to finally get a determination as to whether he can stay here. The Court can draw on his determined and dogged fight that the Chinese cook, the father and the young Chinese waiter have fought through these great courts of the United States for eight long years. This must show to the Court that they -- their cause is just. I would like to say yet above the question of status in the Heikkila against Barbers, Mr. Justice Clark has stated that Heikkila did not bring himself within the Henke and Kristensen cases which one dealt with the eligibility for citizenship, the other one with citizenship question. Heikkila was a deportation case. It wasn't a status question and so the Court said what we contend here that this case is status question. It involves a true question of status namely is We Shung Tom, the son of an American citizen? Because if he is, this gives him a status. This gives him a status which makes him eligible for entry to the United States. And in the Heikkila and the Kristensen and the (Inaudible) rulings such status question can be determined in a declaratory judgment action and we -- we contend that this can be done here too.
Speaker: What -- what do you do with 360 (a)? What's -- what's your -- do you discuss that?
Andrew Reiner: I -- I have discussed 360 (c) Your Honor. I -- I believe that 360 (a) merely states that an American -- one claiming to be an American citizen must test his case in habeas corpus proceeding if the question of his American citizenship came up in an exclusion proceeding, in other words, if he was one of these men who came in on a certificate of identity.
Speaker: Does this man have a certificate?
Andrew Reiner: No. This man came in as an alien seeking an entry as an immigrant. He -- there was a special Act of Congress to allow the wife's and minor children of veteran of Second World War to come into the United States and that's how he sought entry.
Speaker: You -- you look on --
Hugo L. Black: (Inaudible)
Speaker: -- the habeas corpus as a more difficult proceeding than --
Andrew Reiner: No, Your Honor.
Speaker: -- declaratory judgment.
Andrew Reiner: No. We consider that the scope of review is the same in both habeas corpus and in declaratory judgment action. We only feel that a man in -- in the position of -- of the respondent here should not be required to go into custody which as Mr. Justice Harlan's stated might be able collusive and there are cases decided by this Court as up against the United States is the last one of them in which the -- which the Court in that case the Circuit Court stated that a voluntary submission to incarceration cannot be the basis of habeas corpus proceeding. There's also Ex parte Simon which said that. There are other difficulties too with denying this man declaratory judgment action --
Speaker: But under 360 (a), the one who claimed the American citizenship have to do the same thing, wouldn't he? Surrender himself and go through the habeas corpus proceeding?
Andrew Reiner: It maybe so Your Honor. Generally speaking, this man -- these people are stopped at the port. And -- and then the habeas corpus is brought. But in -- in our situation here, if they're excluded and they are out for -- for sometime, they will release them on parole.
Speaker: But -- but if this man had in addition to this claim of what relationship before coming in on a quota had also a claim of citizenship that he did for himself, he still would have to go through a 360 (a) proceeding, would he?
Andrew Reiner: If he came with a certificate of identity.
Felix Frankfurter: I -- I don't understand this.
Andrew Reiner: Yes.
Felix Frankfurter: Forgive me.
Andrew Reiner: Yes, sir.
Felix Frankfurter: But the 360 only applies those of the residents in this country.
Andrew Reiner: 360 (a) does, 360 (c) --
Felix Frankfurter: Well, that's what Mr. Justice Reed was asking you about --
Andrew Reiner: Yes.
Felix Frankfurter: (Inaudible) regarding 360 (a), wasn't that it?
Speaker: It is.
Felix Frankfurter: That 360 has nothing to do with this case.
Andrew Reiner: It has nothing to do with this case. No, sir.
Speaker: Certainly not.
Andrew Reiner: There is no claim of citizenship here.
Speaker: But -- but the man who claimed citizenship has to go through the habeas corpus proceeding if he is a resident here.
Andrew Reiner: Only if he's -- the question of his citizenship arose in an exclusion proceeding.
Speaker: About his coming in.
Andrew Reiner: That's right while he's coming here.
Speaker: While deport --
Andrew Reiner: Deported (Inaudible) to the United States -- excuse me.
Speaker: While you put a less burden on the man who doesn't have that claim of citizenship.
Andrew Reiner: In -- applying only to a very limited group of people and in -- in practical effect, it applies to these people who convinced the American consul abroad to give them a certificate of identity so that they can come to the United States and test the question of their citizenship because often the truth is only available in the United States in the form of witnesses. The American consul cannot make a final determination as to whether they are or are not citizens. There is no question that the respondent here is an admitted alien. His father was an alien and became a naturalized citizen and then served in the war and this entitled his son to come in here. He thought he was coming here and he's gaining admission. There was no question. He was not warned that he may not be admitted to the United States. He was excluded because some officer did not believe that he was the son of this man.
Felix Frankfurter: Well, that conclusion -- that conclusion varies an entry and admission they -- may derive whether it's declaratory judgment or habeas corpus. If -- if such a determination is made in a declaratory proceeding, he would also be (Inaudible) without judicial review to the Court for determination. Is that right?
Andrew Reiner: Your Honor, I -- I may not understand you. If you --
Felix Frankfurter: This is an exclusion case.
Andrew Reiner: This is an exclusion case, yes.
Felix Frankfurter: Except -- except within the very narrow limits of reviewing exclusion determinations. Exclusion determination may also involve an adverse decision in a claim of citizenship whether an actual citizenship or derived the citizenship.
Andrew Reiner: Right.
Felix Frankfurter: And therefore, the -- the distress on the fact that he is claiming citizenship through his father doesn't advance the -- the opportunity of entry whether the proceeding is by declaratory judgment or by habeas corpus.
Andrew Reiner: That is absolutely right. I -- I --
Felix Frankfurter: Unlike -- unlike this case of a deportation. If this -- if -- if this petition -- if this respondent or a deportee or sought to be deported on some of the allowable grounds of deportation and he claim citizenship, the -- the issue of citizenship could not be administratively foreclosed.
Andrew Reiner: That is right.
Felix Frankfurter: That would be judicially determined.
Andrew Reiner: That is right.
Felix Frankfurter: So you've got a very great big difference in exclusion and deportation. Am I right about that?
Andrew Reiner: There is a difference between exclusion and --
Felix Frankfurter: (Inaudible) specific question in regard to the citizenship issue. There is --
Andrew Reiner: There is no citizenship issue here Your Honor.
Felix Frankfurter: Pardon?
Andrew Reiner: There is no citizenship issue.
Felix Frankfurter: No, the status question.
Andrew Reiner: Status question as to whether he's the son --
Felix Frankfurter: Yes.
Andrew Reiner: -- of -- of this -- this American citizen. I -- I would like to call the Court's attention finally to one -- a little bit of information that came to us during the recess, namely, there is at least a dicta in a decision of Judge Holtzoff in a deportation case which says that the result is that in the habeas corpus proceedings to review a deportation or exclusion of the immigration authority. It is not enough that this be -- that there be some evidence to sustain of the findings of fact. They must be supported by substantial evidence, both in deportation and exclusion proceeding. This is Lindenau against Watkins 73 F.Supp.216 on page 219.
Felix Frankfurter: Is that issue raised here in this case?
Andrew Reiner: No, it is not raised here.
Felix Frankfurter: Where is it?
Andrew Reiner: No.
Felix Frankfurter: What requirement of --
Andrew Reiner: Scope of review -- no, sir.
Felix Frankfurter: Because to me that would be a very troublesome thing. I hope you mention (Voice Overlap) --
Andrew Reiner: We don't raise it.
Felix Frankfurter: -- substantial evidence in immigration cases.
Andrew Reiner: No -- no, sir. We ask that the decision of the lower court be affirmed.